Citation Nr: 1105655	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  05-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from November 1966 to May 1971.  He had additional periods 
of inactive and active duty for training (INACDUTRA and ACDUTRA, 
respectively) as a member of the Air National Guard and Air Force 
Reserves until his retirement in February 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision by the Oakland, California, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA), which denied service connection for tinnitus.

When this issue was previously before the Board in December 2008, 
it was remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for further development.  It has now 
been returned to the Board for further appellate consideration.

The Veteran testified before the undersigned at an August 2008 
hearing held at the RO; a transcript is associated with the 
claims file.

The appeal is REMANDED to the RO via the AMC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required for full compliance with VA's duty to assist 
the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The December 2008 Board remand directed VA to 
contact the Air Force Reserves, NPRC, "or any other appropriate 
agency" to obtain service treatment records.  VA contacted Air 
Force Reserve Personnel Center, and did obtain copies of 
examinations on entry into and separation from active duty.  
However, VA has failed to contact the most likely custodian of 
the Veteran's records, the Records Management Center (RMC) in St. 
Louis, Missouri.  

Records of personnel who retired from the United States Air Force 
Reserves are sent to the RMC, a VA facility which is completely 
separate from the National Personnel Records Center (NPRC) 
maintained by the National Archives and service departments.  VA 
Adjudication Policy and Procedures Manual M21-1MR, 
III.iii.2.B.15.e.  Although the Veteran initially indicated he 
left the Reserves in 1988, the service department has certified 
that he actually retired in February 2002.  Repeated electronic 
requests of the NPRC and letters to the Air Force Reserve 
Personnel Center would therefore be completely ineffective in 
obtaining copies of any records at RMC.

A review of the claims file shows no evidence that RMC was ever 
contacted.  In certifying the unavailability of service treatment 
records, VA specifically failed to indicate in a February 2007 
memorandum that RMC was contacted, though NPRC was contacted 
twice.  In a December 2006 Report of Contact with the Air Force, 
the RO personnel refer to "NPRC/VA RMC" as if they are a single 
entity, which they are not.  It appears that VA has until this 
point only contacted the service department and NPRC.

Although the Board deeply regrets the delay, further remand is 
required for additional efforts to obtain service treatment 
records from the appropriate custodian.  A remand by the Board 
confers on an appellant the right to VA compliance with the terms 
of the remand order and imposes on the Secretary a concomitant 
duty to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  VA has failed to fully comply with 
the December 2008 remand directive.

Additionally, the claims file reveals two separate mailing 
addresses for the Veteran.  Mail sent to one, a P.O. Box, is 
regularly returned as undeliverable.  Mail to the street address 
of record appears to have reached the Veteran.  Among the 
returned mail is the latest supplemental statement of the case.  
On remand, VA should ensure that the most current, correct 
address is utilized to ensure that the Veteran receives proper 
notice and has a full and fair opportunity to participate in his 
appeal.


Accordingly, the case is REMANDED for the following action:

1.  Contact the RMC and request a physical 
search for the service treatment records of 
the Veteran from 1966 to 2002.  All efforts 
must be documented.  If the records cannot be 
located, such must be certified in writing, 
and the Veteran properly informed of the 
unavailability of his records.

2.  If, and only if, any additional service 
medical records are obtained, then forward 
the Veteran's claims file to the same VA 
audiologist who examined him in October 2010.  
If that audiologist is no longer available, 
any other audiologist can provide the 
following opinion.  

After reviewing the additional service 
records obtained since the October 2010 
examination, the audiologist should opine as 
to whether currently diagnosed tinnitus is at 
least as likely as not caused or aggravated 
by noise exposure in service (with active 
duty from 1966 to 1971, and Reserve duty 
until 2002).

A complete and adequate rationale is required 
for all opinions expressed.  If the examiner 
feels that the requested opinion cannot be 
rendered without resorting to speculation, 
the examiner should state whether the need to 
speculate is caused by a deficiency in the 
state of general medical knowledge (i.e. no 
one could respond given medical science and 
the known facts) or by a deficiency in the 
record or the examiner (i.e. additional facts 
are required, or the examiner does not have 
the needed knowledge or training).

3.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
claim on appeal.  If the benefit sought 
remains denied, issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite period of time to respond.  
This includes ensuring the use of the correct 
and current mailing address for the Veteran.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


